SEABURY, J.
These actions were brought to recover money paid under contracts of sale of certain lots at Mt. Pleasant Heights, Westchester county. The plaintiffs’ claims are based upon certain misrepresentations of existing facts which induced them to buy the lots owned by the defendant. The lots purchased were several miles from the city of New York and two miles from a railroad station. The statements made by the defendant, through its agents, and upon which the plaintiffs relied when they purchased the lots, were made with reference to the particular lots sold and the property immediately surrounding them.
The alleged false representations made to the plaintiffs when they purchased the property are as follows: That the agents of the defendant stated that “they were building the cars and laying the tracks”; that “they are widening the street already for the tracks”; that “they were tearing down a barn to build the station”; that “they are building a station right on the premises”; that “they showed a pack of papers; they got a hundred contracts in their pockets to build houses”; that “they had employed a man to lay sewers and erect lamps.” These representations were made as to matters of fact, upon which the plaintiffs had a right to rely. That they were false the jury have found, with ample evidence to sustain the finding. That they were material, and greatly enhanced the value of the property in the eyes of a prospective purchaser, the recital of them, when considered in connection with the location of the property, shows. *554That they constituted the inducing cause, without which the contract of purchase would never have been made, I think the evidence clearly established.
The mere fact that the statements above set forth were reinforced by other statements promissory in their nature in no way weakens the plaintiffs’ case. It was but natural for the defendant to promise that 100 houses would be built, after stating that it had given contracts to erect the houses; that a train “will run from the Battery to Mt. Pleasant Heights in a short time,” after stating that a station was in the course of erection on the premises and that they were building the cars and laying the tracks; that there would be sewerage provided and lamps erected, after stating they had engaged a man to perform that work. As between the statement of existing facts and those which were promissory merely, it is clear that the plaintiffs relied upon the former, rather than upon those statements which were promissory in their nature.
The representations as to the facts were definite and certain, and were of such a character as to justify the plaintiffs in relying upon them. That the plaintiffs did rely upon them, and that they were false, and that the plaintiffs in consequence sustained damage, was established by the evidence and found by the verdict of the jury.
The judgment should be affirmed, with costs.
GILDERSLEEVE, P. J„ concurs.'